ON REHEARING

                             UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6418


TIMOTHY LAMONT BOOKER,

                Petitioner - Appellant,

          v.

GENE   M.   JOHNSON,     Director,   Virginia     Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cv-00271-MSD-DEM)


Submitted:   February 13, 2012             Decided:   February 16, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Rehearing granted; appeal dismissed by unpublished per curiam
opinion.


Timothy Lamont Booker, Appellant Pro Se.      Virginia Bidwell
Theisen, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy       Lamont   Booker       seeks       to     appeal        the     district

court’s    order      accepting       the    recommendation               of    the       magistrate

judge    and     denying       relief    on      his      28    U.S.C.         §     2254      (2006)

petition.        In     an    opinion       issued       on    December            19,     2011,    we

considered       Booker’s       claims,      but     concluded            that       he    was     not

entitled to relief.              We denied a certificate of appealability

and     dismissed       the     appeal.            Booker       petitioned               for    panel

rehearing,      asserting       that    our      opinion        failed         to    address       his

appeal    of    the    district       court’s      order       denying         his       motions    to

alter or amend the judgment filed pursuant to Fed. R. Civ. P.

59(e).      Upon      consideration         of     his    petition,            we    grant       panel

rehearing.

               The    orders     denying         Booker’s           § 2254          petition       and

denying    his       Rule    59(e)    motions       are       not     appealable           unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.         § 2253(c)(1)(A)          (2006).                 A        certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                              28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies        this        standard           by     demonstrating              that

reasonable       jurists        would       find     that       the        district            court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

                                              2
Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief      on     procedural       grounds,      the    prisoner      must

demonstrate     both     that     the   dispositive       procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

Further, we review the denial of a Rule 59 motion for abuse of

discretion.     Sloas v. CSX Transp. Inc., 616 F.3d 380, 388 (4th

Cir.   2010).       We   have     independently        reviewed    the   record   and

conclude that Booker has not made the requisite showing.

            Accordingly, we deny a certificate of appealability as

to the district court’s denial of both Booker’s § 2254 petition

and Booker’s motions to alter or amend the judgment, and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and   argument     would   not   aid   the   decisional

process.

                                                               REHEARING GRANTED;
                                                                 APPEAL DISMISSED




                                           3